MEMORANDUM OPINION
No. 04-06-00064-CV
HOLT RENTAL SERVICES, LTD.,
Appellant
v.
PBC, INC.,
Appellee
From the 45th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-15808
Honorable John D. Gabriel, Jr., Judge Presiding





PER CURIAM


Sitting: Alma L. López , Chief Justice
  Phylis J. Speedlin , Justice
  Rebecca Simmons , Justice


Delivered and Filed: July 26, 2006


DISMISSED
 Appellant has filed a motion to dismiss this appeal due to settlement.  The motion contains a certificate of service to
appellee, who agrees to the motion.  Therefore, we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1). 
Costs of appeal are taxed against the parties who have incurred them.
       PER CURIAM